769 N.W.2d 590 (2008)
Dorothy M. HARVEY, Plaintiff-Appellee,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellant.
Docket No. 136801. COA No. 281827.
Supreme Court of Michigan.
November 5, 2008.

Order
On order of the Court, the application for leave to appeal the May 23, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. However, we would note that the Workers' Compensation Appellate Commission erred in stating that an employee does not need to demonstrate a connection between wage loss and the work-related injury. An employee is indeed required to demonstrate such a connection. See MCL 418.301(4); Sington v. Chrysler Corp., 467 Mich. 144, 160-161, 648 N.W.2d 624 (2002).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal without the further statement found in the majority's order.